Citation Nr: 1700774	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-32 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include bilateral total hip replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to December 1970, with additional service in the Army Reserves from October 1979 to October 2004.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Veteran was afforded a hearing before the undersigned in Washington, D.C.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's appeal.  Specifically, the Board finds that a VA examination is warranted.  

The Veteran contends that field training, wearing combat boots, and participation in physical training activities aggravated her bilateral hip disabilities.  She asserts that continued participation in the Army Reserves following total hip replacements contributed to a revision of a total hip replacement in 2002 and aggravated her current hip disabilities.

Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, Dr. Stephen McCoy noted in a September 1991 letter that the Veteran underwent a left total hip arthroplasty in October 1990 and a right total hip arthroplasty in September 1991.  A May 1992 service treatment record indicates the Veteran fell and hurt her right leg and hip during a period of active duty for training (ACDUTRA).  A permanent physical profile was issued in March 2000 for bilateral total hip replacements for avascular necrosis.

A June 2002 private operative report noted additional surgical procedures for a diagnosis of failing left total hip arthroplasty.  A January 2012 private treatment record by Dr. Thomas Markham noted that the Veteran believed marching and other activities in the Reserves helped wear out her right hip and stated that "[q]uite clearly she is right as any use of the hip is going to wear it out."  In an August 2012 letter, J.S. recalled witnessing the Veteran slip and fall during a drill weekend while stripping floors.  J.S. reported that the Veteran went to sick call due to the fall and did not return to duty for the rest of the weekend.  

In April 2015 testimony before the Board, the Veteran noted that she did not have hip problems during her active military service in 1970, that the problems began in 1987, and she continued to experience hip pain during her service in the Reserves.  She reported that a 1992 slip and fall during a period of ACDUTRA resulted in being sent to sick call and that she did not return to active duty for training that weekend.  The Veteran reported that her hip problems worsened since the 1992 injury and she was unable to march or perform regular drills.  She reported that a physician told her the 1992 injury contributed to the second hip replacement due to continued performance of her military duties.  

In light of the Veteran's current bilateral hip disability, service records and lay evidence of an injury in ACDUTRA, and an indication of a positive link between military service and a hip disability, the Board finds that there is sufficient evidence to warrant a VA examination.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, remand is required so that an examination can be conducted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an examiner of appropriate expertise to determine the nature and etiology of her bilateral hip disabilities.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active duty, active duty for training, and inactive duty for training.  

The examiner should diagnose and list all current bilateral hip disorders.

With respect to each hip disability, the examiner is asked to address the following questions:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any bilateral hip disability is etiologically related to a disease or injury incurred or aggravated in active duty or any period of active duty for training (ACDUTRA).

b. Whether it is at least as likely as not (a 50 percent probability or greater) that any hip disability is etiologically related to an injury incurred or aggravated inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

In making this determination the examiner must specifically consider and address the Veteran's service treatment records relating to a physical profile for bilateral hip problems, the Veteran and J.S.'s statements regarding the Veteran's 1992 injury, and the January 2012 statement by Dr. T.M. that "any use of the hip is going to wear it out."  

A complete rationale must be provided for any opinion offered.

2. The RO or the AMC should also undertake any other development it determines to be warranted.  

3. Finally, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




